Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           Claim 15 recites “butyl” when “butene” is apparently meant. Correction is needed.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 16 are rejected under 35 U.S.C. 102(a1) as being anticipated by Cheil Industries (KR 20010018020).
           In the following page numbers in the electronic translation will be referred to starting at the Abstract/claims page as page two with remaining pages numbered consecutively thereafter. 
           Embodiment 1 of Cheil Industries discloses a composition containing 9500 g ABS as in applicants component 1, 50 g of LDPE-G-SAN (i.e. LDPE is the substrate or core on which the SAN is grafted) as in applicants component 2 and 500 g of .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cheil Industries (KR 20010018020).
           Note the paragraph bridging pages 6 and 7 disclosing that the olefin copolymer may have a molecular weight of 500 to 30000. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results. Regarding claim 12, the specific level of vinyl cyanide in component 2 is not disclosed. Nonetheless the material “2” of the reference is a compatibilizer as disclosed at page 7, lines 23-26 of the reference and as understood by those skilled in the art, like materials are compatible and unlike materials are not. Therefore those skilled in the art would adjust the styrene acrylonitrile ratio of the component 2 to be the same as that of the ABS to promote compatibility. Note page 6, lines 13-17 where the amount of acrylonitrile is 25-35% in the abs and hence it would have been obvious to a practitioner having an ordinary skill in the art prior to the time of filing to adjust the acrylonitrile content of the component 2 of the reference to as much as 35% in order to promote compatibility absent any showing of surprising or unexpected results.


The prior art does not teach or suggest the combination of two butadiene based graft copolymers as required by claims 2-9 or the specific limitations of claims 13-15.

Claims 2-9 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

JCM
3-5-21
/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765